DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-25 in the reply filed on October 27, 2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 16-25 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 16-25 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 16-25 are directed to: 
A spore-containing probiotic composition, comprising a liquid slurry comprising a probiotic material comprising spores from at least one spore-forming probiotic bacterial strain wherein at least 90% of the spores are viable at pasteurization times and temperatures; a saccharide and at least one humectant, wherein the composition has a water activity of less than about 0.7, and a pH of less than about 5.

 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
 
Answer to Step 1A:  Yes, claim 16 is directed toward a composition of matter.
 
Step 2: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions)?
 
Step 2 comprises two, respective steps: Step 2A Prong 1 and Step 2A Prong 2.
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
 
A claimed product is ‘directed to’ a natural phenomenon if the product of the claim is not ‘markedly different’ from its closest-occurring natural counterpart.
Thus, as a whole, the claims are broad enough to be directed to a composition comprising naturally-occurring spores.
 
Court in Myriad*:
Nor are Myriad's claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule. Myriad's claims are simply not expressed in terms of chemical composition, nor do they rely in any way on the chemical changes that result from the isolation of a particular section of DNA. Instead, the claims understandably focus on the genetic information encoded in the BRCA1 and BRCA2 genes. …claim is concerned primarily with the information contained in the genetic sequence, not with the specific chemical composition of a particular molecule.(Id., emphasis added)
 
 
 Similar to the issue in Myriad, Applicants did not create spores or sugar or water.  The act of pasteurizing spores does not endow the naturally-occurring spores with any new property that spores did not have in 
Further, like in Myriad, what is important is what Applicants are focused on in terms of the claim limitations.  The claim limitations do not include anything aside from bacterial spores, sugar and water.  Sugar qualifying as both a saccharide and a humectant, the presence of sugar results in the given water activity.
Further, pasteurization may be carried out at a variety of temperatures and under different conditions for different spans of time.  Whatever the method used for pasteurization, the end-result in terms of bacterial product is the same.
See In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1335-1336 (Fed. Cir. 2014) (“Natural phenomena, including naturally occurring organisms, are not patentable.”).  Further, the Supreme Court precedent teaches that neither isolating natural products nor combining them together represents an act of invention that would transform these naturally occurring products into patent eligible subject matter unless their combination results in something "markedly different” which is not the case here.  See Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013).  See also Funk Bros. Seed Co. v. Kalolnoculant Co., 333 US 127, 132 (1948).
For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a powder … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948).  Nevertheless, the Supreme Court concluded that such a mixture of bacteria was not patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. 
Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powdered” samples.  That is, more is required than “well-understood, routine, conventional activity already engaged in by the scientific community” to transform patent ineligible subject matter into patent eligible subject matter. See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016)
 
This should be contrasted with cases like Chakrabarty where the Supreme Court found that, in contrast to the mixture of bacteria in Funk Brothers, “the patentee ha[d] produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility.” Diamond v. Chakrabarty, 447 U.S. 303, 310 (1980).    
Bacterial spores are naturally occurring and sugar, and water are also naturally occurring so none are eligible alone.  Therefore, there is a strong presumption that the composition as-claimed is completely naturally-occurring; i.e., that the composition as-claimed is no different from a bacterial spore in the presence of a sugar and water in nature.
 
Answer to Step 2A Prong 1:
 
‘Yes’ the claim recites a natural product (‘natural phenomenon’).
 
Step 2A, Prong 2:  Does the claim recite additional elements that integrate the natural product into a practical application?
 
‘Integration into a practical application” according to the most recent PEG guidance:
 

Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
 
There is no additional element in the claims aside from the naturally-occurring products and therefore the naturally-occurring products of the claims cannot demonstrate integration into a practical application.  Moreover, the claims are a product claim and not a method claim and does not recite any physical manifestation of any application whatsoever.  Thus:
 
      -There is no showing of an improvement,
      - The claim does not apply the product of nature to a particular treatment,
      - The claim does not effect a transformation or reduction to a different state or thing.
 
 
The claim is also not directed to a method for treating or even applying the claimed product.
Answer to Step 2A, Prong 2:
‘No’, the claim does not recite additional elements that integrate the JE into a practical application.
 
Answer to Step 2A:
 Yes, the claim is directed to a Judicial Exception.
 
Step 2B: Does the claim recite additional elements that amount to significantly more than the JE?
 
As there are no additional elements claimed in addition to the JE within the claims which are directed to naturally occurring bacterial spores, sugar and water.  Adjusting the water/sugar/moisture content of bacterial spores does not markedly change the characteristics of any component because each component continues to have the same properties in the mixture as it had alone. 
Therefore, the claim is recited at a high level of generality and mixing these naturally-occurring ingredients together does not meaningfully limit the claim.  Accordingly, the claim as a whole does not amount to significantly more than each product of nature (bacterial spore, sugar and water) itself.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 16-19, 21-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al.
The claims are directed to a spore-containing probiotic composition, comprising a liquid slurry comprising a probiotic material comprising spores from at least one spore-forming probiotic bacterial strain wherein at least 90% of the spores are viable at 
	Mehta et al (US Publication 2019/0022153) disclose of liquid compositions comprising spores of B. subtilis at a pH of less than 4.  (See abstract, claims, paragraph 0028, paragraph 0069).  Mehta et al further disclose the composition comprises 60% sucrose, high fructose corn syrup, or mixtures of sucrose, sorbitol/glycerol/mannitol.  (See Examples).  Mehta et al further disclose of 107 CFU.  (See paragraph 0058).  Mehta et al further disclose of the presence of methyl paraben (rheology modifier; 0.075%).  (See Example 8).
	Applicants specification sets forth that “suitable humectants can include sugars.”  (See page 9).  Applicants specification further sets forth that the parameter of water activity can be met by the presence of the humectant in the range of about 30% to 75% by weight of the composition.  (See page 9).
	Accordingly, the disclosure of Mehta et al of a liquid composition comprising spores of B. subtilis at a pH of less than 4, combined with sucrose (saccharide and humectant) is deemed to anticipate each and every limitation of the instantly filed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 16-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al in view of Boyette et al.
The claims are directed to a spore-containing probiotic composition, comprising a liquid slurry comprising a probiotic material comprising spores from at least one spore-forming probiotic bacterial strain wherein at least 90% of the spores are viable at pasteurization times and temperatures; a saccharide and at least one humectant, wherein the composition has a water activity of less than about 0.7, and a pH of less than about 5, further comprising at least one rheology modifier of xanthan gum, gum arabic, gellan gum, guar gum, or carrageenan.
The teachings of Mehta et al are set forth above.
Mehta et al do not teach of rheology modifiers of xanthan gum, gum arabic, gellan gum, guar gum, or carrageenan.
Boyette et al (US Publication 2015/0118203) teach that it was routine in the art to employ thickeners in composition of probiotic spores to keep the spores in suspension.  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to incorporate xanthan gum as the specific thickener of the composition as taught by Mehta et al.  One would have been motivated to use xanthan gum in view of the teaching by Boyette et al that xanthan gum is very stable under a wide range of temperatures and pH.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 17, 2022